Citation Nr: 1750785	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  11-34 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

Entitlement to a higher rating for lumbar spondylosis, initially evaluated at 20 percent from September 18, 2009, and at 40 percent from August 27, 2016.   


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Lyons, Counsel


INTRODUCTION

The Veteran had active military service from October 1977 to August 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  That decision granted service connection for lumbar spondylosis (claimed as lumbar/spinal condition) with an evaluation of 20 percent, effective September 18, 2009.  The Veteran appealed the initial assigned rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).    

The Board previously remanded this case July 2016.  By an April 2017 rating decision, the RO increased the disability rating to 40 percent, effective August 27, 2016.  This notwithstanding, absent the Veteran's express accord and satisfaction, the claim for still higher rating remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  The aforementioned rating decision also granted a separate 10 percent evaluation for radiculopathy, right lower extremity, effective August 27, 2016.  The case has now returned to the Board for an appellate disposition. 


FINDINGS OF FACT

1. Prior to August 27, 2016, the Veteran did not have forward flexion limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. 

2. Since then, he has not had any lumbar spine ankylosis, nor greater ratable neurological impairment, up to and including Intervertebral Disc Syndrome (IVDS).


CONCLUSION OF LAW

The criteria are not met for increased rating for lumbar spondylosis, evaluated at the 20 percent level from September 18, 2009, and 40 percent since August 27, 2016.   38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59; 4.71a, Diagnostic Code 5237 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner 
does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  The Board will proceed to a decision on this claim.
 
Applicable Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.
 
Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran's disability should be viewed in relation to its history.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection on September 18, 2009.  Fenderson v. West, 12 Vet. App. 119 (1999).  

With regard to the Veteran's back disability, when evaluating a musculoskeletal disability based upon range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  Id; see also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

In this regard, manifestation of pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Veteran's back condition is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5237, for lumbosacral strain.  Diagnostic Code 5237 is in turn to be evaluated pursuant to VA's General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).

The General Rating Formula provides for the assignment of a 20 percent rating when there is forward flexion of the thoracolumbar spine greater than 30 degrees but no greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis reversed lordosis, or abnormal kyphosis. 

The next higher available 40 percent rating requires forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating may be assigned due to unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5237. 

The criteria under the General Rating Formula are to be applied with or without symptoms of pain (whether or not it radiates), aching, or stiffness in the area of the spine involved.  Id.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment are to be evaluated separately under an appropriate Diagnostic Code.  Id. at Note (1).  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  Id. at Note (5).
  
Intervertebral Disc Syndrome is evaluated under the General Rating Formula for Diseases and Injuries of the Spine or otherwise based upon the frequency and severity of its incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The relevant rating formula provides that: If there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks, a 10 percent rating is warranted; if at least 2 weeks but less than 4 weeks, a 20 percent rating; if at least 4 weeks but less than 6 weeks, a 40 percent rating is warranted; and where there are incapacitating episodes with a total duration of at least 6 weeks during the past 12 months, the assignment of a maximum 60 percent rating is warranted.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  
  
Case Background 

The Veteran underwent a VA examination of the spine in November 2009.  Inspection of the spine including posture, head position, symmetry in appearance were normal.  There were no abnormal spinal curvatures.  There were no objective abnormalities of the thoracic sacrospinalis.  There was no muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Reflexes and sensation were normal.  

Range of motion, on active motion, was flexion to 80 degrees; extension to 30 degrees; right and left lateral flexion to 30 degrees; right and left lateral rotation 30 degrees.  There was objective evidence of pain on active range of motion (not quantified).  There was no additional limitation after three repetitions of range of motion.  Lasegue's sign was negative.  An x-ray showed normal lumbar lordosis with a mild lumbar instability.  Mild spondylosis of the lumbar spine was noted with small marginal spurs from L2 to L5, especially L2-L3.  There were mild degenerative facet joints L2-S1 bilaterally.  Sacroiliac joints were within normal limits bilaterally.  The impression was mild lumbar instability; mild lumbar spondylosis.  An MRI showed mild degenerative findings without evidence of marked canal or foramen compromise.  The was no claimed history of vertebral fracture.  The Veteran was not employed.  He had retired in 2006, due to low back problems.  The overall diagnosis was mild lumbar instability; mild lumbar spondylosis.  There were moderate effects on usual daily activities.  

By his November 2009 Notice of Disagreement, the Veteran expressed the viewpoint that he was totally and permanently disabled due to his back.   He had been awarded Social Security Administration (SSA) disability benefits based in part on this condition, several years ago.  

At his October 2011 VA examination, he indicated he experienced back pain daily, experienced aching, could not stand or sit longer than 10 minutes.  He would have numbness to the right leg, had to stand and move around.  He denied hospitalizations for the back recently.  He had pain injections to the back June 2011 per physiatrist, but it did not help, it just caused swelling.  He took Tramadol.  The course since onset was progressively worse.  Treatment was a TENS unit and local injection.  There was history of decreased motion, stiffness, and spine pain, severe and constant with bone to bone sensation, non-radiating.  There were no incapacitating episodes of spine disease.  On physical inspection there was no gait abnormality.  There were no abnormal spinal curvatures, including gibbus, kyphosis, lumbar lordosis, lumbar flattening, reverse lordosis, list, scoliosis.  There was no thoracolumbar spine ankylosis.  There were no objective abnormalities of the thoracolumbar sacrospinalis.  There was no muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  

Thoracolumbar spine range of motion was flexion to 45 degrees; extension to 10 degrees; right and left lateral flexion to 20 degrees; right and left lateral rotation 15 degrees.  There was objective evidence of pain on active range of motion, and following repetitive motion.  Reflexes and motor exam were normal.  An x-ray indicated impression of a mild lumbar instability.  The diagnosis consisted of mild lumbar instability; mild anterior wedging compression; mild loss of stature of the vertebral bodies, L2 through L5; mild corresponding spondylosis, especially at L2-L3.  The problems associated this were increased absenteeism at work, decreased mobility, problems with lifting and carrying, lack of stamina, decreased strength, pain.  The Veteran required assistance with bathing, grooming, dressing.  

On re-examination in December 2011, the condition indicated at outset was lumbar spinal stenosis.  The Veteran described having flare-ups twice a week which were relieved by medication and bedrest for 1-2 hours.  Range of motion consisted of forward flexion to 65 degrees, extension to 10 degrees, right and left lateral flexion to 15 degrees, right and left lateral rotation 30 degrees.  The Veteran was able to perform repetitive use testing with three repetitions.  There was functional loss and functional impairment of the thoracolumbar spine, there being less movement than normal, pain on movement, instability of station, interference with sitting standing or weight-bearing.  There was no localized tenderness or pain to palpation for joints or soft tissue of the thoracolumbar spine.  Muscle strength and reflexes were normal.  Sensory exam was normal.  There was radiculopathy, with moderate intermittent pain, right lower extremity; moderate paresthesias and/or dysesthesias in the right lower extremity; moderate numbness, right lower extremity.  This was involvement of the sciatic nerve.   Overall severity of right side radiculopathy was moderate.  The determination for left side was that it was not affected.  The Veteran did not have IVDS of the thoracolumbar spine.  The Veteran stated he used a walker as an assistive device.  

X-rays showed arthritis of the thoracolumbar spine.  There was no vertebral fracture.  A CT of the lumbar spine showed subluxation at L2-3 with annulus causing moderate spinal stenosis and severe foraminal encroachment; at L3-4 the annulus caused mild spinal stenosis and majority foraminal encroachment; at L4-5 an annulus caused moderate spinal stenosis and complete foraminal encroachment.  There was mild subluxation at L5-S1 that was causing the cardiac foraminal encroachment.  No focal herniated nucleus pulposus.  The Veteran's thoracolumbar spine condition impacted his ability to work.  He stated he was unable to bend or lift which was required for his work as an electrician helper.  He had not been able to work due to back pain for the previous seven years.  He stated that in 2004, his doctor told him that his back pain would not improve until he had surgery.  The examiner commented that low back pain currently limited physical and sedentary employment.  

VA medical records denote that December 2012 the Veteran underwent the procedure for L3-4, L4-5 decompression.  The admitting diagnosis was lumbar stenosis.  

On VA examination August 2016, the Veteran had initial diagnoses of degenerative arthritis of the spine; lumbar spinal stenosis (status post laminectomy); lumbar spine degenerative disc disease (DDD) and spondylosis; lumbar radiculopathy (right lower extremity).  The Veteran now reported pain that was a 9 on the pain scale and constant.  At times his pain increased to a 10 every night.  He reported pain while sleeping.  He could not perform any repetitive lifting.  He had problems with mobility and could not stand very long.  He stated he was usually sedentary within the home.  He had to change positions throughout the day due to back pain.  

His range of motion consisted of forward flexion to 40 degrees; extension to 5 degrees; right and left lateral flexion to 15 degrees; right and left lateral rotation 15 degrees.  There was functional loss, with significant problems with any bending or stooping.  There was pain with weight bearing.  There was tenderness to L1-2 with minimal palpation.  On repetitive motion testing, the Veteran was capable of forward flexion to 20 degrees, extension to 5 degrees, right and left lateral flexion to 15 degrees, and right and left lateral rotation 15 degrees.  There was no guarding or muscle spasm of the thoracolumbar spine.  The Veteran walked with antalgic gait, and appeared to have increasing pain going from a sitting to standing position.  There was no muscle atrophy.  

Reflex and sensory examinations were normal.  The Veteran had radiculopathy, intermittent moderate pain of the right lower extremity; severe paresthesias and/or dysesthesias of the right lower extremity; severe numbness of the right lower extremity.  There were no other signs or symptoms of radiculopathy.  Overall severity of right lower extremity radiculopathy was mild.  The Veteran had IVDS of the thoracolumbar spine.  There were episodes of bed rest having a total duration of at least one week but less than two weeks during the past 12 months.  

X-rays showed mild lumbar instability, mild degenerative disc and spondylosis from T12-S1.  The Veteran was status post laminectomy from L3-L5.  There was mild anterior wedging compression of the vertebral bodies T11-L1.  A lumbar CT scan, demonstrated a lumbar spinal stenosis at L3-L4 and L4-L5.  The Veteran's thoracolumbar spine condition impacted his ability to work.  The Veteran could not stand, walk or sit for extended periods of time.  He had pain while sleeping.  He had pain with extended driving and had to frequent breaks.  There was no ankylosis of the spine. 

A February 2017 VA examination of the back noted diagnoses of degenerative arthritis of the spine; lumbar spondylosis; lumbar stenosis; lumbar degenerative disc disease.  The Veteran had pain in the lower back all the time 7-8 out of 10, and took hydrocodone for relief.  He had pain on bending and turning.  He had lower back surgery laminectomy in 2012.  He did not have flare-ups of the thoracolumbar spine.  There was functional loss in terms of pain on bending, turning.  

Range of motion consisted of forward flexion to 35 degrees; extension to 5 degrees; right and left lateral flexion to 15 degrees; right and left lateral rotation 15 degrees.  There was objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  This was present over the lumbar spine.  There was no significant limitation on functional ability due to pain, weakness, fatigability or incoordination.  There was guarding or muscle spasm of the thoracolumbar spine.  Muscle spasm resulted in abnormal gait or abnormal spinal contour.  There was guarding resulting in abnormal gait or abnormal spinal contour, due to lumbar degenerative joint disease.  Additional contributing factors were pain on prolonged sitting, standing or walking.  Muscle strength, reflexes, and sensory exam were normal.  

There was radiculopathy with mild constant pain, right lower extremity; moderate intermittent pain, right lower extremity; mild paresthesias and/or dysesthesias, right lower extremity; mild numbness, right lower extremity.  The sciatic nerve was involved.  Overall severity of right lower extremity radiculopathy was mild.  There was no ankylosis of the spine.  There was IVDS of the thoracolumbar spine.  The Veteran reported constant use of a cane, due to back and right knee pain.  As indicated on prior evaluations, x-ray study of the lumbosacral spine showed minor abnormality of the lumbosacral spine.  

The Veteran's thoracolumbar spine impacted his ability to work.  He had not been working for the last seven years.  He had pain on standing 10 minutes, sitting 10 minutes.  He had driven in to the examination today and had to stop and rest and stretch.  He had pain when laid down at night.  He could not walk fast, jog, jump or climb the stairs.  He had pain on high and low impact activities.  He had pain in weight bearing and nonweight bearing positions and on passive movements.  

Claim on the Merits

Having reviewed the preceding record, the Board must deny the instant claim based on the evidence.  The rating standard is clear here and must be met by sufficient numerical findings, regarding range of motion, factoring in as warrant the presence of functional loss.    

First, there is for consideration the applicable disability rating from September 18, 2009 through August 26, 2016. 

Per VA's General Rating Formula for Disease and Injuries of the Spine, assignment of a 40 percent rating corresponds to having had forward flexion of the thoracolumbar spine 30 degrees or less.  At his VA Compensation examination in October 2011, these were the most pronounced range of motion limited findings yet, given that forward flexion was to 45 degrees.  There were no further recorded mobility findings based on functional loss due pain on use, weakness, other factors per Deluca.  However, the Board's review is constrained by the record before it.  When the Veteran was re-examined a few months later, the degree of forward flexion was measured at 65 degrees, indicating temporary improvement of the back condition.  It follows, the rating standard for increase, for limited motion, was not met for the initial time period under review.

For the time period from August 27, 2016 onwards, the Board observes that the applicable rating standard requires a showing of joint ankylosis.  The term "ankylosis" categorically means total absence of motion.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  At no point has that finding been indicated or suggested.  
Nor for that matter, has the Veteran outwardly manifested qualifying signs and symptoms of IVDS that would warrant the next higher rating for IVDS -- i.e., that is for where there are incapacitating episodes with a total duration of at least 6 weeks during the past 12 months, the assignment of a maximum 60 percent rating is warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.   Accordingly, a 40 percent rating should remain in effect.

The Board is well aware that there have been extensive medical findings obtained in the aggregate.  Still, it is required to apply directly the provisions of the VA rating schedule, which typically take into account actual functional impairment, as affecting occupational capacity and daily life activities.  See 38 C.F.R. § 4.1.  Consequently, the Board has focused its inquiry upon those matters that specifically involve limitation of motion, as the rating schedule requires.  Moreover, the evidence indicates that the Veteran is properly compensated for his right lower extremity radiculopathy, affecting the sciatic nerve, given in particular, that the most recent VA examination findings denoted disability in the "mild" range.  There are no other neurologic abnormalities associated with the Veteran's back disability.  
The preponderance of the evidence unfavorable, VA's benefit-of-the-doubt doctrine does not apply, and the claim is being denied.


ORDER

The claim for increased rating for lumbar spondylosis, initially rated 20 percent from September 18, 2009, 40 percent from August 27, 2016 onwards, is denied.   



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


